Citation Nr: 1447892	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  00-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to an effective date earlier than August 20, 1999, for the grant of service connection for coronary artery disease (CAD).

3.  Entitlement to an effective date earlier than September 16, 2011, for the grant of special monthly compensation (SMC) on account of being housebound (HB).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to February 1971.  He received a Bronze Star Medal.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This case has a long procedural history.  In April 2005, a claim was remanded for additional development and consideration, as were four other claims.  In a November 2006 decision, the Board denied claims for mitral valve degeneration and Hepatitis C, but instead remanded the petition to reopen the previously-denied claim for service connection for a right shoulder disorder, as well as a claim of entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD), for still further development.  In a September 2009 decision since issued, the Board granted a 100 percent rating for the PTSD, but once again remanded the claim for the right shoulder disorder.  In March 2010, the claim for the right shoulder disorder was again remanded.  In April 2012, the Board found that new and material evidence had been presented to reopen the claim of entitlement to service connection for the right shoulder disorder, but rather than immediately readjudicating this claim on its underlying merits, the Board instead then proceeded to again remand this claim.  The separate claim for an earlier effective date for the grant of service connection for CAD also was remanded.

In an April 2013 statement, the Veteran indicated he was withdrawing his appeal entirely as concerning the earlier-effective-date claims for the CAD and SMC.  The Board therefore is summarily dismissing his appeal of these claims.  38 C.F.R. § 20.704.

Unfortunately, as for his remaining claim of entitlement to service connection for a right shoulder disorder, still further development of this claim is required, so it is yet again being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an April 2013 statement, so which was received prior to promulgation of a decision by the Board, the Veteran withdrew his appeal of his claims for earlier effective dates for the grant of service connection for his CAD and entitlement to SMC on account of being HB.


CONCLUSION OF LAW

The criteria are met for withdrawal of the substantive appeal concerning these claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement in April 2013, the Veteran, through his representative, indicated he was withdrawing his appeal only as to the claims for earlier effective dates for the grants of service connection for his CAD and for SMC on account of being HB.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's representative's statement is in writing, includes the Veteran's name and claim number, and clearly express the required intent to withdraw the appeal of these claims.  And while the Board previously has remanded the claim of entitlement to an earlier effective date for the CAD, that was merely a preliminary order, not a final decision on this claim.  Therefore, the criteria are met for withdrawal of the appeal of these claims.  See id.


When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning these claims is unwarranted, and the appeal of these claims is dismissed.  Id.


ORDER

The claim for an effective date earlier than August 20, 1999, for the grant of service connection for CAD, is dismissed.

The claim for an effective date earlier than September 16, 2011, for the grant of SMC on account of being HB, also is dismissed.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from again remanding the remaining claim concerning the right shoulder disorder, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

His right shoulder disorder previously has been considered a pre-existing disability, meaning one that he had before beginning his military service.  But in a precedent decision, Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that the presumption of soundness applies if a Veteran's condition was not noted at entry into service.  The Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  In this circumstance, the burden then falls on the government (so VA) to rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by his service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d 1089, at 1096.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

Contrary to prior decisions, and as the Veteran and his representative contend, his April 1968 military pre-induction examination does not note any right shoulder problems or issues.  While he reported bone, joint, or other deformity on his Report of Medical History, to reiterate, the term "noted" at entry only refers to conditions actually recorded in examination reports.  38 C.F.R. § 3.304(b).

The VA compensation examinations, to date, were predicated on the notion that his right shoulder disorder was noted at his entry into service.  The most recent May 2012 VA examiner, therefore, was only specifically asked to comment on whether the Veteran's pre-existing right shoulder disorder was aggravated by his active duty service.  But as the Board finds that his right shoulder disorder was not noted at time of entry into service, an addendum medical opinion is needed, this time to additionally determine whether there is the requisite clear and unmistakable evidence that his right shoulder disorder existed prior to his service.  If this required evidence is not found, then it must be presumed that his right shoulder was physically sound when he entered service, and the examiner would then in turn be required to comment on the alternative likelihood the right shoulder disorder was caused by or is otherwise related to the Veteran's service.


Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  If still available, send the claims file back to the VA examiner who provided the most recent May 2012 VA compensation examination of the Veteran's right shoulder.  In the event this examiner is no longer available, have someone else with the necessary qualifications provide the additional medical comment that is needed.  No matter who is designated, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested additional medical comment can be provided just with review of the claims file.  If the examiner believes another examination is needed, then schedule another VA examination.

The examiner, whoever designated, is requested to provide an opinion concerning the following:

(a) Is there clear and unmistakable evidence that the Veteran had a right shoulder disorder when beginning his active duty service in February 1969?

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

(b) If there is this required clear and unmistakable evidence of a pre-existing right shoulder disorder, is there also (as the prior VA examiner concluded) additionally the required clear and unmistakable evidence this right shoulder disorder also was not chronically aggravated by the Veteran's military service, meaning permanently worsened above and beyond its natural progression?

(c) If, instead, it is determined the Veteran did not clearly and unmistakably have a pre-existing right shoulder disorder, then an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that his current right shoulder disorder is related or attributable to his service or dates back to his service, when considering his complaints, evaluation and treatment during his service.

In making these necessary determinations, the examiner must remain mindful of the different standards of proof (which have been italicized).

The examiner must discuss the underlying reasoning or rationale supporting his or her opinions, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.


2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

